Citation Nr: 1107560	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, in which the RO denied the benefits sought on appeal.  
The Veteran, who had active service from June 1950 to October 
1952, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

The Veteran requested a Travel Board hearing in this case; 
however, he failed to appear for such a hearing scheduled on 
September 17, 2009.  See October 2008 VA Form 9; August 2009 
letter from the RO to the Veteran with notation indicating that 
the Veteran did not appear for his hearing.  The Board views the 
Veteran's actions as an indication that he desired to withdraw 
his hearing request.

In November 2009, the Board remanded these issues for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, with symptoms such as depressed mood, anxiety, 
chronic sleep impairment, and impairment with memory and 
concentration.  This disability is not manifested by flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks; difficulty in understanding complex commands; 
impaired judgment; or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in July 2007, 
prior to the initial adjudication of his claims, informed the 
Veteran of the information necessary to substantiate his claims.  
He was also informed of the evidence VA would seek on his behalf 
and the evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The letter also informed of the Veteran of the 
information necessary to establish an effective date for his 
disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) (holding that for an 
increased- compensation claim, section § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life).  However, the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See Vazquez-
Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 2009). 

Further, the claimant's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
The Board notes that the November 2009 Board remand requested the 
RO to obtain any outstanding records with regard to disability 
benefits from the Social Security Administration (SSA).  However, 
a March 2010 correspondence from SSA stated that the Veteran's 
SSA records have been destroyed, and, as such, are no longer 
available.  

According to an October 2004 report, the Veteran's complete 
service treatment records were likely destroyed in a fire, and 
are unavailable for review.  See Notice, October 12, 2004.  When 
a veteran's service records are unavailable, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The 
Board's analysis of the Veteran's claim has been undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to evaluate 
and discuss all of the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As all known VA records have been accounted for, and no further 
evidence has been received, there is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a November 2009 
Board remand, the Veteran was afforded a VA examination to assess 
the current severity of his service-connected PTSD in June 2010.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The VA opinion obtained in this case is adequate, as 
the examination report is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with respect to 
the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2010).  The VA examination report is thorough and consistent 
with applicable rating criteria.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, the 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Increased Ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would over compensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  Here, 
the Veteran's service-connected disability has not resulted in 
symptoms that would warrant staged ratings over the course of the 
appellate period.

In this case, the Veteran's PTSD is rated at 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under this 
schedule, a 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating  provides for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130 (2010).

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130 (2010).

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130 (2010).

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

With regard to GAF scores, GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, for 
rating purposes).  

In this case, the Veteran has been afforded two VA psychiatric 
examinations during the pendency of his appeal, in July 2007 and 
June 2010.  During each examination, the Veteran complained of 
sleep impairment with nightmares, intrusive thoughts, depression, 
and avoidance of stimuli that triggered thoughts of war (such as 
violence on television).  His effect was reserved, yet congruent 
in July 2007, and it was constricted and anxious in June 2010.  
During each interview, the Veteran was soft-spoken and denied 
suicidal or homicidal ideation and hallucinations or delusions.  
He was able to maintain personal hygiene, and was oriented to 
person, place, and time, during both encounters.  He demonstrated 
limited cognitive flexibility in 2007 and mild impairment of 
recent memory in 2010.  While hypervigilance was reported in July 
2007, the Veteran denied ritualistic or obsessive behavior, 
inappropriate behavior, panic attacks, impaired impulse control, 
and period of violence in June 2010.  Further, at the time of the 
June 2010 examination, the Veteran stated that the frequency and 
severity of his current PTSD symptomatology had not changed 
appreciably in the previous five years.  Each examiner assigned a 
GAF score of 60.

Regarding social and occupational functioning, during the July 
2007 VA examination the Veteran reported that he went to church, 
though regular participation was limited due to a back disorder.  
The Veteran was married and lived with his spouse and a daughter.  
He also maintained some contact with his oldest child.  He was 
employed part-time and had been for the previous nine years, and 
according to the examiner, actively engaged in "pleasant" 
activities.

In June 2010, the Veteran stated that he was frequently 
irritable, however he described his relationship with his wife 
and children as "good," and he stated that he had many friends 
at church.  He did not socialize much outside of his family.  He 
was not employed at that time, though this was attributed to his 
age and the economic conditions, and not his PTSD symptoms.  The 
Veteran was noted to have retired from Ford Motor Company in 1984 
after having done janitorial/parts inspection work.  The Veteran 
also reported that he was not participating in any regular 
ongoing psychological or psychiatric treatment for the previous 
several years although he also stated that his niece, a social 
worker, had been informally counseling the Veteran on an 
intermittent basis.  The Board notes that the record contains a 
statement dated in April 2010 from a social worker describing the 
Veteran's PTSD symptoms and unsuccessful attempts at outpatient 
treatment for such.  

While the Board has reviewed the Veteran's VA outpatient 
treatment reports of record, these records do not represent 
current symptomatology over and above that which was reported 
during the VA examinations of record.

Taking into account all of the evidence in this case, to include 
VA examinations of record and VA outpatient treatment records, 
the Board finds that the record demonstrates that the Veteran's 
PTSD has resulted in some social impairment, although generally 
functioning satisfactorily, with routine behavior, self-care, and 
normal conversation.  As to the extent of the Veteran's social 
impairment, while social isolation has been noted throughout the 
appeal period, the Board observes that his 30 percent disability 
rating contemplates some level of social and occupational 
impairment.  In fact, and as reported above, a 30 percent 
disability rating is in keeping with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

Regarding the Veteran's occupational impairment, the Board notes 
that as he has either worked part-time, or not at all, during 
each VA examination, and has reported that he retired in 1984.  
However, according to the 2007 VA examiner, his activities were 
limited due to changes in medical health and non-compliance with 
psychotropic medications.  The Veteran attributed his lack of 
employment to his age and the state of the economy in June 2010.  
The Board notes that the Veteran's memory and cognitive 
difficulties would presumably cause some decrease in work 
ability.  However, the June 2010 VA examiner opined that the 
Veteran's psychiatric symptoms were not so severe as to result in 
deficiencies in employment and family relations although they did 
result in deficiencies in judgment, mood, and thinking.    

Similarly, each examiner assigned the Veteran a GAF score of 60, 
indicative of moderate symptoms.  Moreover, during each of VA 
examination, there was no report of circumstantial, 
circumlocutory, or stereotyped speech, and he did not demonstrate 
difficulty in understanding complex commands, impaired judgment, 
impaired abstract thinking, or disturbances in motivation or 
mood.  Panic attacks were not reported, nor was impairment of 
long-term memory, and the June 2010 identified only a "mild" 
recent memory deficit.  As such, while the totality of the 
Veteran's current symptomatology warrants the currently-assigned 
disability rating of 30 percent, the Board finds that his adverse 
symptomatology does not meet the criteria for a higher, 50 
percent, rating.  See 38 C.F.R. § 4.130.  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's statements in 
support of this claim.  In this regard, the Veteran is credible 
to report on what he sees and feels and others are credible to 
report on what they can see.  However, the Veteran and his 
representative are not competent to opine as to the severity of 
the claimant's psychiatric disorder because such opinions 
requires medical expertise which they have not been shown to have 
and these types of findings are not readily observable by a lay 
person.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds more competent and credible the 
medical opinions provided by the experts at the Veteran's VA 
examinations.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
psychiatric disorder is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology during the appellate period; 
as discussed above, the rating criteria considers occupational 
impairment.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his acquired psychiatric disorder.  Indeed, 
it does not appear from the record that he has been hospitalized 
at all for that disability.  Additionally, there is not shown to 
be evidence of marked interference with employment, above and 
beyond that degree already contemplated by his current rating, 
due to the disability.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is no probative evidence of record to indicate 
that this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  This is true throughout the period 
of time during which his claim has been pending.  Fenderson, 
supra.

In adjudicating the current appeal for a higher evaluation, the 
Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a 
higher rating for PTSD must be denied. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) is denied.


REMAND

Although the Board regrets further delay, the Veteran's claim for 
entitlement to service connection for bilateral hearing loss must 
be remanded once again for further development.  As noted in the 
November 2009 Board remand, the claims file contains a VA 
audiological examination report dated in June 2007 in which a VA 
audiologist ultimately opined that the Veteran's post-service 
hearing loss was not likely related to noise exposure in service.  
In support of that claim, the examiner pointed out that a June 
1952 service treatment report that indicated that a service 
audiogram conducted at that time showed "absolutely no loss of 
hearing" and that the Veteran reported onset of his hearing loss 
as "about 6 yrs ago."  See June 2007 VA examination report.  
However, absent from the examiner's opinion is the fact that the 
Veteran's June 1952 service treatment record also reflects his 
own report of hearing loss at that time.  Further, the Veteran's 
representative clarified that the Veteran has actually 
experienced hearing loss since his separation from service, 
becoming more noticeable within the last 6 years.  See October 
2009 Appellant's Brief, p. 6.  

Because the claims file contained but a few of the appellant's 
service treatment records due to a fire that took place at the 
National Personnel Records Center Headquarters in July 1973 (see 
February 2005 Personnel Information Exchange System (PIES) 
response to request for information), the Board found in November 
2009 that the RO should obtain an addendum VA audiological 
medical opinion that specifically takes into consideration: (1) 
the evidence contained in the claims file reflecting the 
complaints of hearing loss in service even though the 
contemporary audiogram did not show loss of hearing and (2) the 
Veteran's statement (via his representative) attesting to 
his hearing problems since his separation from service 
that had only become more noticeable within the last 
several years.

In accordance with that remand, an addendum opinion was provided 
in August 2010.  The examiner noted an extensive review of the 
Veteran's record, to include the June 10, 1952 service treatment 
record.  According to the examiner, the Veteran's complaint of 
hearing loss at that time was evaluated via audiogram, and 
although the actual audiogram was not located, the statement, 
"Audiogram shows absolutely no loss of hearing," was in no way 
ambiguous about the presence of hearing loss.  She went on to 
state that, while it is true that noise exposure can cause 
hearing loss, noise does not always result in hearing loss.  She 
then noted that the Veteran's hearing was normal near the end of 
his period of active service, and therefore any current hearing 
loss was unrelated to service.  However, the examiner did not 
discuss, as requested, the statement of the Veteran's 
representative in which the Veteran reported continuous hearing 
loss since separation, worsening over the past several years.

The Board notes that the Veteran can attest to factual matters of 
which she had first-hand knowledge, such as difficulty hearing 
over time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

As such, the examiner failed to comply with the directives of the 
Board's November 2009 remand.  If remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions).  Since the development sought by the Board in this 
case has not been properly completed, another remand is now 
required.  38 C.F.R. § 19.9 (2010) (if any action is essential 
for a proper appellate decision, a Veterans Law Judge shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken).

Therefore, this issue must be remanded, for an additional VA 
opinion.  The Board notes that the requested VA opinion must be 
consistent with the ruling in Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a relationship between the Veteran's 
service and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

As such, the examiner must not rely on the fact that the 
Veteran's hearing was within "normal" limits for VA 
purposes at the time of separation from service (or, in 
this case, near the end of the Veteran's period of active 
service), when forming an opinion.  If the aforementioned 
is the basis, or crux, or the examiner's rationale, the 
opinion would be inadequate on which to base a decision.  
The examiner is requested to discuss the Veteran's 
statement (via his representative) attesting to his 
hearing problems since his separation from service that 
had only become more noticeable within the last several 
years.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain a new VA 
audiological opinion, or an additional 
addendum opinion, with regard to the 
Veteran's claim for entitlement to bilateral 
hearing loss.  The examiner must provide an 
opinion as to whether the Veteran's 
currently-diagnosed bilateral hearing loss is 
at least as likely as not etiologically-
related to his military service.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner should provide a clear 
rationale and basis for all opinions 
expressed.  The examiner should also 
note in his or her opinion that a review 
of the claims file was conducted, and 
must discuss pertinent evidence within 
the claims file, to include the 
Veteran's statement (via his 
representative) attesting to his hearing 
problems since his separation from 
service.  

Further, the examiner must not rely on 
the fact that the Veteran's hearing was 
within "normal" limits for VA purposes, 
or non-ratable as per 38 C.F.R. §3.385, 
at the time of separation from service, 
as the basis for any opinion provided.  
Doing so would render the opinion 
inadequate.  

If it is the opinion of the examiner 
that the Veteran's current hearing 
disorder is the result of aging, post-
service noise exposure, or any other 
process not related to in-service 
acoustic trauma, a rationale must be 
provided to fully explain why the 
Veteran's current symptomatology is not 
consistent with in-service noise 
exposure or why such exposure is not at 
least a "contributing factor" to any 
current hearing loss.

If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


